 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         Case No. 2:01-cr-00152 WBS AC P
12                       Plaintiff/Respondent,
13                  v.                                 ORDER
14   AARON EDWARD PRATT,
15                       Defendant/Movant.
16

17

18          Movant Aaron Edward Pratt, through appointed counsel, seeks a sentencing reduction
19   under the First Step Act. ECF No. 64. The district judge has referred the matter to the
20   undersigned. ECF No. 68. Good cause appearing, IT IS HEREBY ORDERED that:
21          1. Respondent shall, within 14 days of the date of this order, file a brief in opposition (or
22              statement of non-opposition) to the Motion to Reduce Sentence, ECF No. 64; and
23          2. Movant may file a reply memorandum within 7 days thereafter.
24   DATED: June 3, 2019
25

26

27

28
